Citation Nr: 1139915	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-30 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD) or other psychiatric disability. 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to January 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  


FINDINGS OF FACT

1.  The evidence of record fails to sufficiently corroborate the Veteran's claimed non combat stressors.  

2.  There is no evidence that a psychiatric disability other than PTSD was manifested in service or for many years thereafter.


CONCLUSION OF LAW

Neither PTSD nor any other psychiatric disability was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to PTSD in a June 2008 notification letter issued prior to initial adjudication, which described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and that VA would make reasonable efforts to obtain on the Veteran's behalf in support of the claim, and provided the Veteran with notice regarding the elements of degree of disability and effective date.  Attached to that letter was a PTSD questionnaire for the Veteran to provide details as to his stressors.  The Veteran was also provided another notification letter in March 2011, specifically pertinent to claims for service connection for PTSD based on assertions of in-service personal assaults.   

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with proper VCAA notice by way of the June 2008 and March 2011 VCAA notice letters.  Also, the RO provided the Veteran with a copy of the March 2009 rating decision, the July 2009 SOC, and the April and May 2011 SSOCs which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  Any prejudice which could have resulted from the Veteran not being provided with a VCAA letter specific to claims for service connection for PTSD prior to initial adjudication was cured by the readjudication in the April and May 2011 SSOCs.   

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) for his period of active military service are included in the claims folder, as are his service personnel records.  In addition, post-service treatment records adequately identified as relevant to the claim have been obtained to the extent possible and are associated with the claims folders.  Because the evidence of record includes findings from VA examiners to the effect that the Veteran has PTSD, and the adjudication below will concede this diagnosis and focus on whether sufficient evidence has been received to corroborate the existence of a stressor, VA need not conduct an examination as it would not provide any additional information with regard to the determination of whether a stressor exists.  As such, the Board concludes that the information and evidence of record contains sufficient competent medical evidence to decide the claim, and a VA examination is not necessary to fulfill the duty to assist.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board will proceed with appellate review.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a Veteran's service, the Veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, a Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

If the PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  (Such notice was accomplished by the March 2011 VCAA letter described above).  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4).

VA amended its adjudication regulations governing service connection for PTSD during the pendency of this appeal by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor when it is related to fear of hostile military or terrorist activity.  Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  38 C.F.R. § 3.304(f) as amended, 75 Fed. Reg. 39 843 (July 13, 2010), now codified at38 C.F.R. § 3.304(f)(3) (2011).  Because the Veteran does not assert that he has PTSD as a result of fear of military or terrorist activity, the amendment is not applicable in the present appeal, and the Veteran is not prejudiced by the fact that he was not provided notice of these amendments.

Several decisions of the Court of Appeals for Veterans Claims have affected the adjudication of claims for service connection for PTSD.  In approaching such a claim, the question of the existence of an event claimed as a recognizable stressor must be resolved by adjudicatory personnel.  If the adjudicators conclude that the record establishes the existence of such a stressor or stressors, then the case should be referred for a medical examination to determine the sufficiency of the stressor and to determine whether the remaining elements required to support the diagnosis of PTSD have been met.  In other words, if the adjudicators determine that the existence of an alleged stressor or stressors in service is not established by the record, a medical examination to determine whether PTSD due to service is present would be pointless.  Likewise, a diagnosis of PTSD based upon claimed stressors whose existence the adjudicators have not accepted would be inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 (1994).

The Court has held that claims for service connection for PTSD should be considered to include claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Here, as noted below, there are several disorders other than PTSD mentioned in the record.  Based upon the overall record, the Board will address them herein.

As stated above, the record contains VA clinical records reflecting diagnoses of PTSD, to include reports from in-patient VA psychiatric treatment completed in April 2009.  In addition, as assessment completed by a VA psychologist in April 2008 found that the Veteran appeared to meet the diagnosis of "military-related PTSD."  Thus, for the purpose of the present decision, the Board concedes that the Veteran does have a diagnosis of PTSD which meets the criteria of 38 C.F.R. § 4.125(a).  The Board notes that the clinical evidence, to include the reports from in-patient VA psychiatric treatment completed in April 2009, also reflects psychiatric diagnoses other than PTSD, to include depression and dysthymia.  

Under the law, and because the Veteran does not assert that he has PTSD as a result of combat, the Board must next consider whether the above diagnoses of PTSD can be related to service, that is, whether there is credible supporting evidence that one or more claimed in-service stressors occurred to support a PTSD diagnosis.  As to the in-service stressors which the Veteran asserts resulted in the diagnosis of PTSD shown in the record as described above, in a statement received from him in August 2009, he reported that shortly after his enlistment in the Marines Corps in August 2009 he was "assaulted" by his drill instructor with pugil sticks.  He also described other instances of maltreatment that he felt went beyond what one would expect in basic training.  For example, he described being forced to remain in a "push up position with my feet on foot lockers with a bayonet between my arms forcing me to stay in that position," being locked in a small bathroom after ammonia capsules were released and feeling as though he would lose consciousness, and having a drill instructor stand on his hand after pulling the pin on a live grenade.  

In another statement received in August 2009, the Veteran referred to an incident during service in May 1973 when a fellow serviceman sat beside him in his bunk and put his hand on his leg close to his genital area, whereupon the Veteran said he immediately jumped up in anger and told him to stop.  He stated the individual continued to pursue him until he threatened him with violence which caused him stop.  After this incident, the Veteran reported that he "felt violated and started to watch my back all the time feeling paranoid."  He stated that it became difficult for him to sleep and that he still has nightmares concerning the incident.  

The Veteran reported a different stressor, while being evaluated during VA psychiatric hospitalization in April 2009, of witnessing a fellow marine drowning during a swimming exercise in 1973, and telling his commanding officer that something needed to be done to rescue him, but being told by his commanding officer to "complete [the] mission."  The reports from this hospitalization reflect that the Veteran requested a private room due to a history of sexual abuse.  Clinical reports upon admission for this hospitalization list non-military stressors on Axis IV of difficulties with the treatment he was receiving for colon cancer and financial problems.  In addition, a pre-military history of sexual abuse when he was 6, 10, and 16 years old was described on reports from a February 2009 VA therapy session.   

Statements in support of the Veteran's claim dated in November 2010 and April 2011 from a person purporting to have served in the Veteran's unit have been received, with the November 2010 statement noting that there were instances during this individual's training when drill instructors would strike recruits on the body with pugil sticks while the recruit was told to stand with arms at their sides so as not to resist any "abuse."  He recalled one incident involving him in which he was summoned to an office whereupon he was struck in the stomach area by a pugil stick at "full force," and witnessed other recruits wincing in pain due to similar presumed "attacks" after leaving the same office.  He did not in this statement specifically report that the Veteran was "attacked" in the same manner as he had been, but reported in his April 2011 statement that he recalled that, on the same day he was struck in the stomach with the pugil stick, he observed the Veteran rubbing his chest after leaving the same office in which he had been struck and that the Veteran told him he was struck on the chest with a pugil stick. 

The fact that the individual who provided the above statements only chose to specifically mention that he remembered the Veteran told him he had been hit with a pugil stick in his second statement, but not his first, raises credibility questions given the clear probative value of a statement that would specifically identify the Veteran as being a victim of the alleged assault.  Thus, the Board finds these statements to be insufficient to corroborate a stressor.  Review of the remaining evidence, to include the STRs and service personnel records, does not reveal any evidence that might corroborate the Veteran's stressors.  The STRs do not reflect any medical evidence of any bruising or other wounds related to the alleged mistreatment, nor do they reflect any evidence of psychiatric problems.  These reports do reflect treatment and medical board proceedings relating to a heart abnormality.  The service personnel records do reflect discipline for periods of the Veteran being absent without leave (AWOL), but to the extent it is contended that these AWOL periods document the type of behavioral changes contemplated by 38 C.F.R. § 3.304(f)(3), the mere fact that these incidents occurred, in the absence of any evidence that they were necessitated by distress associated with the claimed stressors, could not reasonably said to represent corroborating evidence of the claimed stressors.   

Given the absence of any evidence to corroborate the occurrence of any of his stressors, the Board simply cannot under the legal authority set forth above grant service connection based only upon the fact that the Veteran has reported his various stressors.  In this regard, the Veteran's credibility has been brought into question by the fact that the reports from the VA psychiatric treatment completed in April 2009 noted a stressor of witnessing the drowning of a fellow marine, a stressor the Veteran did not bring to the attention of the VA adjudicators in his written stressor statements submitted for adjudication by VA in August 2009 or in any another written communication between the Veteran and VA.  Moreover, there is little, if any, reference to the stressors associated with the alleged assault and mistreatment by drill instructors contained in the reports from the VA psychiatric treatment completed in April 2009, and the stressors listed in the diagnosis upon admission to the facility were not related to military service at all.  In addition to these inconsistencies, the Veteran did not refer to having PTSD or a psychiatric disability in his original applications for VA benefits filed in 1982 or at any time prior to his April 2008 claim for service connection for PTSD, and no reason for this fact has been set forth.  Given the many years (over thirty) that have elapsed since the alleged in-service stressors and his initial presentation to VA for benefits and treatment in connection with these stressors, further questions as to the Veteran's credibility are raised.   

While the Board has considered the provisions applicable to personal assault, independent or corroborating evidence of the asserted assaults has not been presented in any form, and hence the fact that either the described abuse at the hands of a drill sergeant or the incident at the Veteran's bunk would be classified as a personal assault does not ultimately serve to support the claim, precisely because no sufficient means of supporting the credibility, which has been reduced for the reasons stated above, of the Veteran's narrative is presented in this case.  There is also no corroboration of the incident involving the "drowning" marine during a training exercise, and corroboration of such non-combat stressors is required.  

In summary, the Board has carefully reviewed all the evidence presented and has carefully given due consideration to the nature of the asserted in-service stressors, yet has concluded that the evidence preponderates against finding that those stressors actually occurred.  The Board arrives at this conclusion based on there being no credible independent corroboration of any of the stressors, no other independent evidence tending to support the occurrence of the asserted stressors, and questions as to the Veteran's credibility.  Because the Board concludes that the evidence preponderates against a conclusion that any of the in-service stressors occurred, the evidence preponderates against a claim for service connection for

 PTSD or any other psychiatric disability, as all depend on the occurrence of the alleged in-service incidents.  In the absence of evidence sufficient to support one or more in-service stressors, the Veteran's PTSD claim cannot be granted.

With respect to the fact that there are diagnoses of PTSD of record, to include the April 2008 assessment linking PTSD to military service, these diagnoses are based on the presumption that one the asserted stressors occurred during service.  Because the Board here concludes that the evidence preponderates against the occurrence of any of those stressors, the mental health professional's diagnoses of PTSD ultimately cannot support the claim for service connection for PTSD.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As to the other diagnosed psychiatric disabilities, there is no evidence linking any such disability to in-service symptomatology or pathology independent of the claimed stressors. 

Also weighing against this claim is the fact that the first evidence of psychiatric treatment is dated in 2008, over thirty years after the Veteran's separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In view of the foregoing, although there is a diagnosis of PTSD in the record, there is no verified in-service stressor to which the disorder can be linked, as required by 38 C.F.R. § 3.304(f).  In addition, none of the other mental disorders shown in the post-service evidentiary record were manifested in service or within many years thereafter.  Therefore the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Entitlement to service connection for PTSD or other psychiatric disability is denied.


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


